Order entered April 3, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00340-CR

                       JANINE JOYCE CHARBONEAU, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the County Court at Law No. 6
                                  Collin County, Texas
                          Trial Court Cause No. 006-80751-2012

                                         ORDER
       The March 27, 2013 motion to withdraw filed by Tonda Curry, counsel for appellant,

does not comply with the requirements of the rules of appellate procedure. See TEX. R. APP. P.

6.5(a). Accordingly, Curry’s motion to withdraw is DENIED without prejudice to refiling.


                                                    /s/   LANA MYERS
                                                          JUSTICE